

Exhibit 10.6


TRI POINTE GROUP, INC.
2013 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT –
EPS PERFORMANCE MEASUREMENT
(EXECUTIVE FORM)
TRI Pointe Group, Inc., a Delaware corporation (the “Company”), hereby grants to
[NAME] (the “Holder”) as of [DATE] (the “Grant Date”), pursuant to the terms and
conditions of the TRI Pointe Group, Inc. 2013 Long-Term Incentive Plan, as
amended (the “Plan”), an award of performance-based restricted stock units (the
“Award” and the restricted stock units granted pursuant to this Agreement, the
“Award Units”) with respect to [###] shares of the Company’s Common Stock, par
value $0.01 per share (“Common Stock”), upon and subject to the restrictions,
terms, and conditions set forth in the Plan and this agreement (the
“Agreement”). Capitalized terms used in this Agreement and not defined herein or
set forth in Attachment A have the respective meanings given to them in the
Plan.
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company, or by approving
this Agreement by electronic means in a manner that has been approved by the
Company.
2.    Rights as a Stockholder. Each Award Unit shall represent the Holder’s
right to receive one share of the Company’s Common Stock if and to the extent
that such Award Unit becomes vested pursuant to the terms and conditions of this
Agreement and the Plan. The Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), then the number of Award
Units and shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per share of
Common Stock by the Company on such Dividend Date, divided by (ii) the Fair
Market Value of a share of Common Stock on such Dividend Date. Any such
additional Award Units and shares shall be subject to the same restrictions,
vesting conditions, and payment terms set forth herein as the shares to which
they relate.
3.    Performance Period and Vesting.
3.1    Performance-Based Vesting Conditions. The Award granted pursuant to this
Agreement shall constitute a Performance Award (as defined in the Plan). Except
as otherwise provided in this Section 3, if and to the extent that all or a
portion of the Award (as determined in accordance with the provisions of
Attachment B) shall vest on the Vesting Date as a result of the Company
satisfying the Performance Measures set forth in Attachment B to this Agreement
over the Performance Period, the Holder shall become vested in the Award Units,
or the applicable portion thereof, if any, on the Vesting Date, provided that
the Holder does not incur a Separation from Service before the Vesting Date. As
used herein, (i) the term “Performance Period” shall mean the three-year period
beginning on [DATE] and ending on [DATE] and (ii) the term “Vesting Date” shall
mean [DATE]. If the Performance Period is shortened pursuant to Section 3.2 as a
result of a Change in Control, appropriate adjustments to the performance
targets, performance periods, and the determination of actual performance shall
be made by the Committee in order to carry out the intent of this Agreement.


 
 








--------------------------------------------------------------------------------




3.2    Change in Control and Acceleration. In the event a Change in Control
occurs after the first day of the Performance Period but prior to the end of the
Performance Period, the Performance Period shall terminate on the closing date
of the Change in Control transaction and the following provisions shall apply:
3.2.1    If (a) the closing of the Change in Control transaction occurs on or
before the 12-month anniversary of the first day of the Performance Period, (b)
the Holder does not incur a Separation from Service before the date of the
closing of the Change in Control transaction, and (c) the Award is not assumed
in full by the acquiring or successor company or its affiliate upon the closing
of the Change in Control or otherwise expressly continued in full force and
effect pursuant to the terms of the Change in Control transaction, 50% of the
Award Units shall vest as of the date of the closing of the Change in Control.
3.2.2    If (a) the closing of the Change in Control transaction occurs on or
before the 12-month anniversary of the first day of the Performance Period and
(b) the Award is assumed in full by the acquiring or successor company or its
affiliate upon the closing of the Change in Control, or is otherwise expressly
continued in full force and effect pursuant to the terms of the Change in
Control transaction, 50% of the Award Units may become vested in accordance with
the provisions of the last sentence of this Section 3.2.2. If (i) the Holder
remains in service with the Company or its successor-in-interest or an affiliate
thereof through the Vesting Date, 50% of the Award Units shall become fully
vested effective as of the Vesting Date or (ii) if the Holder suffers a
Qualifying Termination before the Vesting Date, 50% of the Award Units shall
become vested upon the later of the effective date of such Qualifying
Termination and the closing of the Change in Control.
3.2.3    If (a) the closing of the Change in Control transaction occurs after
the 12-month anniversary of the first day of the Performance Period, (b) the
Holder does not incur a Separation from Service before the date of the closing
of the Change in Control transaction, and (c) the Award is not assumed in full
by the acquiring or successor company or its affiliate upon the closing of the
Change in Control or otherwise expressly continued in full force and effect
pursuant to the terms of the Change in Control transaction, the Award shall vest
as of the date of the closing of the Change in Control transaction, but only
with respect to a number of Award Units equal to the Change in Control Units.
3.2.4    If (a) the closing of the Change in Control transaction occurs after
the 12-month anniversary of the first day of the Performance Period and (b) the
Award is assumed in full by the acquiring or successor company or its affiliate
upon the closing of the Change in Control, or is otherwise expressly continued
in full force and effect pursuant to the terms of the Change in Control
transaction, the Award Units may become vested in accordance with the provisions
of the last sentence of this Section 3.2.4, but only with respect to a number of
Award Units equal to the Change in Control Units. If (i) the Holder remains in
service with the Company or its successor-in-interest or an affiliate thereof
through the Vesting Date, such Change in Control Units shall become fully
effective as of the Vesting Date or (ii) if the Holder suffers a Qualifying
Termination before the Vesting Date and the Holder remains in service with the
Company or its successor-in-interest or an affiliate thereof through the date of
such Qualifying Termination, the Change in Control Units shall become vested
upon the later of the effective date of such Qualifying Termination and the
closing of the Change in Control.
3.2.5    The portion of the Award Units that do not vest in the event of a
Change in Control pursuant to Sections 3.2.1, 3.2.2, 3.2.3, or 3.2.4 (i.e., the
total number of Award Units less the number of Award Units that become vested
pursuant to Sections 3.2.1, 3.2.2, 3.2.3, and 3.2.4) shall be cancelled and
forfeited by the Holder for no consideration on the date of the Change in
Control.
3.2.6    As used herein, a “Change in Control” means (i) the acquisition, other
than from the Company, by any individual, entity, or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act ) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either the then outstanding shares of Common Stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by the Company or any of its Subsidiaries, or any
employee benefit plan (or related trust) of the Company or its Subsidiaries, or
any entity with respect to which, following such acquisition, more than 50% of,
respectively, the then outstanding equity of such entity and the combined voting
power of the then outstanding


 
2








--------------------------------------------------------------------------------




voting equity of such entity entitled to vote generally in the election of all
or substantially all of the members of such entity’s governing body is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the Common Stock and voting
securities of the Company immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock of the Company or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors, as the case may be; or (ii) the
consummation of a reorganization, merger, or consolidation of the Company, in
each case, with respect to which all or substantially all of the individuals and
entities who were the respective beneficial owners of the Common Stock and
voting securities of the Company immediately prior to such reorganization,
merger, or consolidation do not, following such reorganization, merger, or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger, or consolidation; or (iii) a
complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company; or
(iv) individuals who at the beginning of any two-year period constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
director of the Company during such two-year period and whose election, or whose
nomination for election by the Company’s stockholders, to the Board was either
(A) approved by a vote of at least a majority of the directors then comprising
the Incumbent Board or (B) recommended by a nominating committee comprised
entirely of directors who are then Incumbent Board members, shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act),
other actual or threatened solicitation of proxies or consents, or an actual or
threatened tender offer. Notwithstanding the foregoing, (I) any bona fide
primary or secondary public offering shall not constitute a Change in Control
and (II) if a Change in Control constitutes a payment event with respect to any
payment or benefit that provides for the deferral of compensation and is subject
to Section 409A, the Change in Control transaction or event with respect to such
payment or benefit must also constitute a “change in control event,” as defined
in Treasury Regulation § 1.409A-3(i)(5) to the extent required by Section 409A.
3.3    Separation from Service; Death or Disability; Failure to Satisfy
Performance Measures.
3.3.1    Except as otherwise provided in Section 3.2 and in Sections 5.9(a) and
5.9(b) of the Plan, if the Holder incurs a Separation from Service before the
Vesting Date for any reason, then the entire Award shall be immediately
forfeited by the Holder for no consideration and cancelled, effective as of the
date of the Holder’s Separation from Service.
3.3.2    If the Holder does not incur a Separation from Service before the
Vesting Date, but the Cumulative EPS for the Company for the Performance Period
does not equal or exceed the Maximum Performance Level, as set forth on
Attachment B to this Agreement and the Holder thus does not become vested in
100% of the Award Units, then any Award Units in which the Holder does not
become vested pursuant to the Performance Measures set forth in said Attachment
B shall be immediately forfeited by the Holder for no consideration and
cancelled, effective as of the last day of the Performance Period.
4.    Delivery of Certificates. Subject to Section 6, as soon as practicable
after the vesting of Award Units, in whole or in part, but in no event later
than March 15 of the calendar year immediately following the year in which Award
Units become vested, the Company shall (i) deliver or cause to be delivered one
or more certificates issued in the Holder’s name (or such other name as is
acceptable to the Company and designated in writing by the Holder), or (ii)
issue in book entry form registered in the name of the Holder (or such other
name as is acceptable to the Company and designated in writing by the Holder) a
written or electronic notice or statement representing the number of vested
shares represented by such vested Award Units. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 6. Prior to the issuance to
the Holder of the shares of Common Stock subject to the Award, the Holder shall
have no direct or secured claim in any specific assets of the Company or in such
shares of Common Stock, and will have the status of a general unsecured creditor
of the Company.


 
3








--------------------------------------------------------------------------------




5.    Transfer Restrictions and Investment Representation.
5.1    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company, a trust or entity established by the Holder for estate planning
purposes, or a charitable organization designated by the Holder or pursuant to a
qualified domestic relations order, in each case, without consideration. Except
to the extent permitted by the foregoing sentence, the Award and the Award Units
may not be sold, transferred, assigned, pledged, hypothecated, encumbered, or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment, or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber, or otherwise dispose of the
Award or the Award Units in violation of this Agreement or the Plan, the Award
and the Award Units and all rights hereunder shall immediately become null and
void.
5.2    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting of the Award Units
will be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.
5.3    Additional Restrictions. If the Holder is, or becomes, a person subject
to any policy of the Company providing for recoupment of performance based
compensation in the event of a restatement of the Company’s financial results,
then Holder agrees the Award and the Award Units (and any shares of Common Stock
issued with respect thereto) will be subject to such recoupment policy. The
Company may impose, and Holder agrees to be bound by, such restrictions,
conditions, or limitations as the Company determines appropriate as to the
timing and manner of any resales or other transfers of any Award Units (and any
shares of Common Stock issued with respect thereto) as to which transferability
restrictions have lapsed as provided under this Agreement, including without
limitation (a) restrictions under an insider trading or other Company policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Holder and others following a public offering of the Company’s
securities, (c) stock ownership or holding requirements, and (d) the required
use of a specified brokerage firm for such resales or other transfers.
6.    Additional Terms and Conditions of Award.
6.1    Withholding Taxes. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock upon the vesting of the
Award Units, payment by the Holder of such Award of any federal, state, local or
other taxes which may be required to be withheld or paid in connection with such
Award (the “Required Tax Payments”). The Holder may satisfy his or her
obligation to advance the Required Tax Payments by any of the following means:
(1) a cash payment to the Company, (2) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments,
(3) authorizing the Company to withhold up to the maximum required number of
shares of Common Stock which would otherwise be delivered or an amount of cash
which would otherwise be payable to the Holder having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments, or
(4) any combination of (1), (2), and (3). To the extent applicable, the Holder
may satisfy his or her withholding obligation only with shares that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.


 
4








--------------------------------------------------------------------------------




6.2    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering, or recapitalization through an extraordinary dividend, the
terms of this Award, including the number and class of securities subject
hereto, shall be appropriately adjusted by the Committee. In the event of any
other change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
participants. The decision of the Committee regarding any such adjustment shall
be final, binding, and conclusive.
6.3    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration, or qualification of the shares of Common
Stock subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval, or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval, or other action.
6.4    Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or its acceptance by the Holder, or any
provision of this Agreement or the Plan, give or be deemed to give the Holder
any right to continued employment by or service to the Company, any Subsidiary,
or any affiliate of the Company or affect in any manner the right of the
Company, any Subsidiary, or any affiliate of the Company to terminate the
employment or service of any person at any time.
6.5    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Holder or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.
6.6    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors, and
assigns.
6.7    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to TRI Pointe Group, Inc.,
Attn: Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine,
California 92612, and if to the Holder, to the last known mailing address of the
Holder contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails, or (d) by express courier
service. The notice, request, or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission, or upon receipt by the party entitled thereto if
by United States mail or express courier service; provided, however, that if a
notice, request, or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.
6.8    Governing Law. This Agreement, the Award, and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.9    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including without limitation, Section 4.2 relating to
terms of Performance Awards, and shall be interpreted in accordance therewith.
To the extent of any inconsistency between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall control. The Holder hereby
acknowledges receipt of a copy of the Plan.


 
5








--------------------------------------------------------------------------------




6.10    Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Holder with respect to the
subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.
6.11    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.
6.12    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect, or enforceability of this
Agreement.
6.13     Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
6.14    Section 409A. This Agreement will be interpreted in accordance with
Section 409A of the Code, to the extent applicable, including without limitation
any Treasury Regulations or other Department of Treasury guidance that may be
issued or amended after the date hereof, and will not be amended or modified in
any manner that would cause this Agreement to violate the requirements of
Section 409A. If, following the date hereof, the Committee determines that the
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the date hereof, the Committee may, in its
discretion, adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies, and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A. Notwithstanding anything to
the contrary in the Plan or in this Agreement, the Holder agrees that the Holder
(or the Holder’s estate or permitted beneficiary(ies)) will be solely
responsible for the satisfaction of all taxes, interest, and penalties that may
be imposed on the Holder or for the Holder’s account in connection with this
Award (including, without limitation, any taxes, interest, and penalties under
Section 409A), and neither the Company nor its Affiliates will have any
obligation to reimburse, indemnify, or otherwise hold the Holder (or the
Holder’s estate or permitted beneficiary(ies)) harmless from any or all of such
taxes, interest, or penalties.
[Signature page follows.]


 
6








--------------------------------------------------------------------------------







TRI POINTE GROUP, INC.,
a Delaware corporation
By:______________________________________
Name:
Its:




Accepted this ___ day of [MONTH], [YEAR]
______________________________________

[NAME]


 
 








--------------------------------------------------------------------------------




Attachment A
DEFINITIONS
For purpose of this Agreement, the following terms shall have the meanings set
forth below:
“Adjusted EPS” shall mean the fully diluted earnings per share of the Company,
as reported in the Company’s consolidated financial statements for the relevant
periods, after such adjustments thereto as the Committee deems appropriate in
its sole discretion (i) to exclude the effect of extraordinary, unusual, and/or
nonrecurring items and changes in applicable accounting standards and (ii) to
reflect such other factors as the Committee deems appropriate to fairly reflect
earnings per share growth.
“Change in Control Units” in the event a Change in Control is consummated during
the Performance Period but before the Vesting Date, Change in Control Units
means the total number of Award Units, multiplied by the percentage in the
column labeled “Percentage of Award That Vests” (which may be 0%, if
applicable), as set forth in Attachment B, based on the actual Performance Level
set forth in Attachment B as determined by the Cumulative EPS through the end of
the Company’s last fiscal quarter ending before the closing date of the Change
in Control as if the last day of such quarter were the last day of the
Performance Period. The Cumulative EPS Plan shall be reduced proportionally to
the number of quarters completed from the first day of the Performance Period
through the end of the Company’s last fiscal quarter ending before the date of
the Change in Control.
“Cumulative EPS” means the sum of the Adjusted EPS over the Performance Period
for each period in which Adjusted EPS is measured pursuant to the above
definition of Adjusted EPS.
“Cumulative EPS Plan” means $[] per share.
“Good Reason” shall be defined as that term is defined in the Holder’s offer
letter, employment agreement, change in control agreement, or other similar
agreement; or if there is no such definition, “Good Reason” shall mean any of
the following are undertaken without the Holder’s prior written consent: (a) a
material diminution in the Holder’s title, authority, duties, or
responsibilities that substantially reduces the nature or character of the
Holder’s position with the Company (or the highest parent entity if the Company
has one or more parent entities); (b) a reduction by the Company of the Holder’s
base salary as in effect immediately prior to such reduction; (c) a
material reduction by the Company of the Holder’s target annual bonus as in
effect immediately prior to such reduction; (d) relocation of the Holder’s
principal office (defined as a relocation of the Holder’s principal office to a
location that increases the Holder’s one-way commute by more than 50 miles),
provided, that, for the avoidance of doubt, reasonable required travel by the
Holder on the Company’s business shall not constitute a relocation; (e) a change
in the Holder’s title following a Change in Control such that the Holder does
not serve as [TITLE] of the surviving entity’s highest parent entity; or (f) any
material breach by the Company of any provision of this Agreement.
Notwithstanding the foregoing, the Holder’s resignation shall not constitute a
resignation for “Good Reason” as a result of any event described in the
preceding sentence unless (A) the Holder provides written notice thereof to the
Company within 30 days after the first occurrence of such event; (B) to the
extent correctable, the Company fails to remedy such circumstance or event
within 30 days following the Company’s receipt of such written notice; and (C)
the effective date of the Holder’s resignation for “Good Reason” is not later
than 90 days after the initial existence of the circumstances constituting Good
Reason.
“Performance Measures” means the Performance Measures set forth on Attachment B
to this Agreement.
“Qualifying Termination” means (a) a Separation from Service of the Holder that
occurs within 3 months prior to or within 24 months following a Change in
Control, by reason of the Holder’s dismissal or discharge by the Company (or its
successor-in-interest) without Cause or by the Holder for Good Reason, or (b) a
Retirement after a Change in Control where the Holder provided a Retirement
Notice in accordance with the Plan prior to the Change in Control.




 
 








--------------------------------------------------------------------------------




Attachment B
PERFORMANCE MEASURES


Performance Level
The Company’s Cumulative EPS
Percentage of Award That Vests
Maximum
[]% of Cumulative EPS Plan and above
[]%
Target
[]% of Cumulative EPS Plan
[]%
Threshold
[]% of Cumulative EPS Plan
[]%
Below Threshold
Below []% of Cumulative EPS Plan
0%

The percentage of the Award that vests if the Cumulative EPS for the Performance
Period is between the “Threshold” and “Target” or “Target” and “Maximum”
performance levels, as applicable, shall be determined by straight line
interpolation. The Committee shall determine the portion of the Award that shall
vest and become exercisable by multiplying the “Percentage of Award That Vests,”
set forth above, by the number of units subject to this Agreement.


 
 






